Citation Nr: 1233111	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-15 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1963 to May 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2010, the Veteran withdrew his request for a hearing before the Board. 

In a rating decision in November 2011, the RO granted service connection for tinnitus.  Therefore, the claim is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection constitutes a full award of benefits on the appeal initiated by the notice of disagreement on the claim).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In March 2010, in the statement of the case and in November 2011 in the supplemental statement of the case, the RO cited to VA records from 1996 to 2011 from VA facilities in Memphis, Popular Bluff, and Dyersburg, which have not been associated with the Veteran's file.  

On the claim of service connection for a bilateral hearing loss disability, as the VA examination in October 2010 was inadequate to decide the claim.  Additional development under the duty to assist is needed.



Accordingly, the appeal is REMANDED for the following action:

1.  Obtain for the file, VA records since 1996 from the VA facilities in Memphis, Popular Bluff, and Dyersburg. 

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf any private medical records, pertaining to hearing loss or the low back disability from 1965 to 1996. 

3.  Afford the Veteran a VA examination by an audiologist to determine:

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that the Veteran's hearing loss was caused by noise exposure in service? 

In formulating the opinion, the VA examiner is asked to address the clinical significance that the audiograms in service seem consistent with hearing in the normal range and the concept of "delayed" onset, in the context of whether impaired hearing may be present, but not perceived until years after the noise exposure.  

The Veteran's file should be made available to the VA examiner.  



4.  After completion of the above, if additional evidence is received on the claim of service connection for a low back disability, determine whether further development under the duty to assist to include whether a VA medical examination and VA medical opinion is needed to decide claim, and if so, obtain the necessary VA medical examination and medical opinion. 

5.  After the above development has been completed, adjudicate the claims.  If any benefit sought is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

